Citation Nr: 0327454	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  98-19 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the retroactive termination of Department of 
Veterans Affairs (VA) improved death pension benefits was 
proper.

2.  Entitlement to a waiver of the recovery of an overpayment 
of VA improved death pension benefits in the amount of $6078.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1950 to February 
1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the appellant's request for waiver of recovery of an 
overpayment of VA improved death pension benefits in the 
amount of $20,228.00.  

As noted by the Board is a February 2000 Board remand 
decision, the appellant withdrew her request for waiver of 
overpayment of VA improved death pension benefits in the 
amount of $14,150.00.  That issue, therefore, is not before 
the Board.  The only issue remaining was entitled to a waiver 
of the recovery of the overpayment of VA improved death 
pension benefits in the amount of $6078.  Also, as set forth 
in the Board's remand decision, the appellant raised the 
matter of whether the retroactive termination of VA improved 
death pension benefits was proper, i.e., whether the 
overpayment of VA improved death pension benefits in the 
amount of $6,078.00 was properly created.  Thereafter, the RO 
adjudicated this matter, found that the debt was valid, and 
the appellant perfected her appeal as to that matter.  The 
only issues in appellate status are listed on the front page 
of this remand decision.  




FINDINGS OF FACT

1.  In a May 1991 determination, the appellant was awarded VA 
improved death pension.  

2.  In May 1991, July 1994, and August 1995, the RO notified 
the appellant of her obligation as a pension recipient to 
report all income from all sources as well as any changes 
thereto and that her pension award was based on her income.

3.  The appellant began receiving benefits from the Social 
Security Administration (SSA) in May 1996, but did not 
promptly notify VA of the change in her income.  

4.  The RO retroactively adjusted the appellant's improved 
death pension benefits based on the increase in her income 
from SSA benefits effective June 1, 1996.  

5.  The adjustment of the appellant's improved death pension 
benefits during the period, in pertinent part, from June 1, 
1996 through June 1997, resulted in the creation of an 
overpayment subject to this appeal.

6.  The appellant failure to promptly report her receipt of 
SSA benefits was done with the intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
with resulting loss to the government.

7.  The appellant's actions resulted in the creation of the 
overpayment at issue.


CONCLUSIONS OF LAW

1.  The appellant's improved death pension benefits were 
properly adjusted to reflect the receipt of Social Security 
Administration income during the period of June 1996 through 
June 1997.  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2002).

2.  Waiver of recovery of an overpayment in the reduced 
amount of $1914 of the appellant's improved death pension 
benefits is precluded by a finding of bad faith on the part 
of the appellant.  38 U.S.C.A. § 5302(a) (West 1991); 38 
C.F.R. § 1.965(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West 
2002), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).

As noted in the introductory portion of that decision, the 
issues before the Board are whether the retroactive 
termination of VA improved death pension benefits was proper 
and, if so, entitlement to a waiver of the recovery of an 
overpayment of VA improved death pension benefits in the 
amount of $6078.  The Board is not considering the other 
debts which were created and assessed against the appellant.  
The appellant asserts that the debt of $6,078 was not 
properly created and thus her benefits were improperly 
terminated effective June 1, 1996.  Alternatively, she argues 
that the debt of $6,078 should be waived.  

In April 1991, the appellant applied for VA death benefits.  
In her application, she reported that she had no income.  In 
May 1991, she was granted improved death pension benefits 
based on her report of no income.  She was notified that her 
rate of pension was based on her income and that she was 
responsible for notifying VA of any changes in her income.  
She was informed that a failure to inform VA promptly of 
income changes might result in the creation of an 
overpayment.  She was also sent a VA Form 21-8767, in which 
the appellant was again informed of her responsibility to 
promptly report any changes in her income or net worth and 
that, when reporting income, she was to report the total 
amount and sources of all income received. 

In May 1992, an eligibility verification report (EVR) was 
received in which the appellant reported having no income.  
In May 1993, an EVR was received in which the appellant 
reported having no income.  

In February 1994, the RO issued the appellant notification 
that the RO proposed to terminate payment of the appellant's 
VA improved death pension benefits retroactively from May 1, 
1991, based upon her reported receipt of earned income.  In 
March 1994, the RO effectuated the proposed action and again 
furnished the appellant with a VA Form 21-8767.  This action 
created an overpayment of improved death pension benefits.  

In July 1994, the RO resumed payment of VA improved death 
pension benefits to the appellant based upon her reported 
receipt of no countable income.  The appellant was again 
informed of her responsibilities as a pension recipient and 
was furnished a VA Form 21-8767.  

In August 1994, the appellant was informed of the overpayment 
of VA improved death pension benefits in the amount of 
$14,150 and her waiver rights.  In October 1994, the 
appellant executed an "Agreement to Pay Indebtedness" in 
which she acknowledged her indebtedness to the VA in the 
amount of $14,150.00 and agreed to a repayment plan.  

In an August 1995 letter, the appellant was reminded that she 
was notify VA of her income and any changes thereto.

In a December 1996 letter, the appellant indicated that she 
had told VA in May 1996 of her receipt of income, but VA had 
not made any adjustment to her death pension award.  In 
February 1997, according to a VA Form 119, VA contacted the 
appellant regarding her income which was noted to be due to 
the receipt of SSA benefits since May 1996.  She was told 
that she needed to submit evidence of her SSA award.  Her 
receipt of SSA was confirmed that same month.  

At this juncture, the Board must point out that although the 
appellant indicated that she had promptly told VA of her 
receipt of SSA income beginning in May 1996.  The first 
evidence of her notification to VA was the December 1996 
letter. 

In August 1997, the RO informed the appellant that it had not 
received a repayment plan from her concerning the remaining 
$10,514.00 balance which she owed.  

In October 1997, the RO terminated payment of the appellant's 
VA improved death pension benefits retroactively from June 1, 
1996 based upon her receipt of SSA benefits.  The appellant 
had been in receipt of monthly payments from June 1, 1996 
through November 1996 of $460 and from December 1996 through 
June 1997 of $474.  The total payment from June 1, 1996 
through June 1997 was $6078.  The appellant's annual income 
from SSA exceeded the pertinent statutory limitations, thus, 
she was not entitled to receive VA improved death pensions 
based on SSA income with no exclusions from that income.  
Thus, she was overpaid $6078 and the period of the 
overpayment was from June 1996 through June 1997.

The RO informed the appellant that the adjustment resulted in 
an overpayment of benefits to her.  The appellant was told 
that she would be notified of the exact amount of the 
overpayment.  In October 1997, the RO informed the appellant 
in writing that the amount of her existing debt had increased 
by the $6,078 and the remaining balance of her debt was now 
$16,592.00.  However, as noted, this was essentially the 
creation of another, separate overpayment of $6078.  Since 
she had a balance pending on the prior overpayment, the 
amount of $6078 was added to that balance, hence the 
characterization of the increase in the debt. 

The appellant submitted a statement regarding her 
unreimbursed medical expenses for 1996.  It was determined 
that they totaled $5061.  

Thereafter, in a November 1996 decision, the RO reinstated 
the appellant's pension benefits effective June 1, 1996, 
after her unreimbursed medical expenses had been considered.  
It was determined that she was entitled to monthly benefits 
of $316 for June, July, August, September, October, and 
November 1996.  She was entitled to $314 in December 1996.  
The RO indicated that her benefits remained terminated as of 
January 1, 1997.  

Further, in a February 1998 decision, the RO also reinstated 
the pension for 1997.  The RO indicated that the appellant 
was entitled to monthly benefits of $314 for January 1997, 
and, in pertinent part, of $328 for February, March, April, 
May, and June 1997.  This reinstatement was based on the 
reduction in the appellant's SSA income by unreimbursed 
medical expenses of $5234.  

According to a November 1999 audit, the reinstatement of VA 
improved death pension benefits resulted in retroactive 
payments to the appellant which were credited against her 
total debt to VA.  During the period in question, June 1996 
through June 1997, the appellant was entitled to payment of 
$4164.  Specifically, from June 1996 through December 1996, 
she was entitled to $2210.  From January 1997 through June 
1997, she was entitled to $1954.  Thus, from June 1996 
through June 1997, she was entitled to $4164.  


Creation

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  For purposes of improved death 
pension, payments of any kind from any source are counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

The types of income which are excluded are set forth under 38 
C.F.R. § 3.272.  That regulation specifically excludes 
welfare benefits; maintenance benefits furnished by a 
relative, friend, or a charitable organization; VA pension 
benefits; casualty loss reimbursement; profit from the sale 
of property; joint accounts; medical expenses; expenses of 
last illnesses, burials, and just debts; educational 
expenses; a portion of the beneficiary's children's income; 
Domestic Volunteer Service Act Programs payments; 
distributions of funds under 38 U.S.C. § 1718; survivor 
benefit annuities; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; cash 
surrender value of life insurance policies; income received 
by American Indian beneficiaries from trust or restricted 
lands; Radiation Exposure Compensation Act payments; and 
Alaska Native Claims Settlement Act payments.

Exclusions from countable income may include unreimbursed 
medical expenses to the extent that they are in excess of 5 
percent of the applicable maximum annual pension rate.  38 
C.F.R. § 3.272(g).

SSA benefits are not excludable from countable income.  See 
38 C.F.R. § 3.272.  

The RO retroactively terminated the appellant's improved 
death pension benefits from June 1, 1996 though June 1997, 
due to her receipt of SSA benefits.  The RO originally 
determined that the total amount paid to her, $6078, was 
improperly paid to her since her SSA income for that time 
period was excessive for the receipt of improved pension 
benefits.  However, as noted above, the appellant submitted 
unreimbursed medical expenses.  The RO then recalculated the 
appellant's income for, in pertinent part, the period of June 
1, 1996 though June 1997, to reflect the reduction in her 
income due to a portion of her unreimbursed medical expenses.  
The RO determined that, based on the recalculated income, the 
appellant's income was not excessive for the time period of 
question.  Thus, her improved pension benefits were 
reinstated at a rate less than the original rate paid.  This 
means that an overpayment remained for the period of June 
1996 through June 1997.  The November 1999 audit shows that, 
rather than the $6078 which she was paid, the appellant was 
entitled $4164.  Thus, the remaining overpayment was $1914.  

VA law and regulations do not provide for SSA benefits to be 
excluded from income.  As such, the appellant's SSA income 
was properly considered as countable income by the RO from 
June 1996 through June 1997.  Since the appellant was 
originally paid VA improved death pension benefits based on 
her report of not having any income from June 1996 through 
June 1997, the RO retroactively terminated her benefits 
because her SSA income made her income excessive for VA 
improved death pension benefits because it exceeded the 
statutory limits.  However, thereafter, the RO then received 
information from the appellant regarding her unreimbursed 
medical expenses during the time period in question and then 
recalculated her income from June 1996 through June 1997 to 
reflect those expenses.  

Although the amount of the overpayment was noted to be $6078 
in the statement of the case, the overpayment was actually 
reduced to $1914.  The amount originally charged to the 
appellant was reduced according to the audit.  To be very 
clear, the appellant was originally paid the maximum amount 
of VA improved death pension benefits from June 1996 through 
June 1997 because the appellant reported having no income.  
When she verified having SSA income during that period of 
time, the RO determined that she was really entitled to no 
benefits based on that SSA income.  Thus, the RO created the 
debt for the full amount that she was paid, $6078.  This 
action was proper based on the information furnished to the 
RO.  Then, the appellant reported exclusions to her income.  
The RO retroactively reduced the countable income for June 
1996 through June 1997.  This action reduced the overpayment.  
This action was also proper.  The financial information was 
provided in the audit.  The Board herein is being specific to 
that point.  She was owed $4164 for June 1996 through June 
1997.  Because she was paid more, she still owed VA.  The 
debt has since been recouped.  The actions by the RO which 
were taken to terminate her benefits, then to reinstate them 
at the lesser rate were proper.  


Waiver

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  "Bad faith" refers 
to "unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense."  38 C.F.R. § 1.965(b)(2).  
Conduct by a claimant undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government is required for a 
showing of bad faith.  Id.  In Richards v. Brown, 9 Vet. App. 
255 (1996), the United States Court of Appeals for Veterans 
Claims ("the Court") found that the operative language in 38 
C.F.R. § 1.965(b)(2) limits bad faith to cases in which there 
is an intent to seek an unfair advantage.

The appellant was clearly notified, in VA letters dated in 
May 1991, July 1994, and August 1995, of her obligation to 
report all income from all sources as well as any changes 
thereto and that her pension award was based on her income.  
She was clearly and repeatedly provided this notification in 
VA letters and via VA Forms 21-8767.  The appellant did not 
immediately report her income from SSA.  The retroactive 
adjustment, as set forth above, of the appellant's improved 
death pension benefits resulted in the creation of an 
overpayment in the reduced amount of $1914.  The appellant 
generally contends that a waiver should be granted.  

Despite the clear notifications by the RO, the appellant 
deliberately failed to report her SSA income.  

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).

In her December 1996 correspondence, the appellant indicated 
that she had timely notified VA of her change in income 
beginning in May 1996.  The record contradicts that 
statement.  There is nothing in the record showing prior 
notification of the receipt of SSA benefits from June 1996 
onward.  The December 1996 notification is the initial 
notification in the record.  The appellant had previously 
been responsible for a larger overpayment due to her failure 
to report income.  The Board finds that she did not promptly 
report her SSA income despite her contentions to the 
contrary.  She is not credible in that regard in light of her 
past actions and in light of the documentary record which 
establishes otherwise.

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the appellant 
failed to promptly report her SSA income and did so with the 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and with resulting loss to the 
government.  This action constituted bad faith.  The Board 
finds that this is the case in light of the fact that the 
appellant had, on prior occasions, failed to report income 
which resulted in the creation of a large overpayment.  
Therefore, she definitely understood the consequences of 
failing to report income, yet she did fail to do so again in 
a prompt matter.  

As a result of her bad faith, the overpayment in question was 
created.  By failing to accurately and fully report her 
income, the appellant concealed relevant financial 
information.  She displayed an intent to seek an unfair 
advantage.  As indicated, she was fully informed that an 
overpayment which would be subject to recovery could result 
from a failure to accurately report her income.

In light of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the appellant 
acted in bad faith when she failed to promptly report her SSA 
income to VA.  She committed bad faith in her dealings with 
VA.  When the overpayment of VA benefits results from such 
bad faith on the part of the appellant, waiver of this debt 
is precluded by law, regardless of the appellant's current 
financial status or any of the other elements of the standard 
of equity and good conscience.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).


ORDER

The retroactively adjustment of the appellant's VA improved 
death pension for the period of June 1996 through June 1997, 
was proper.

Waiver of recovery of an overpayment in the reduced amount of 
$1914 of the appellant's improved death pension benefits is 
precluded by a finding of bad faith on the part of the 
appellant.


	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



